Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Zillig et al. (PG Pub. 2016/0298266) in view of Kagumba et al. (PG Pub. 2014/0000751).

Regarding claims 1 and 4-7, Zillig et al. teach a nonwoven fibrous web comprising a plurality of meltblown fibers comprising a thermoplastic polymer blended with a phosphinate flame retardant additive wherein the nonwoven fibrous structure exhibits a shrinkage of less than 15% after being heated for 150 degrees Celsius for 60 minutes [Example 4]. The thermoplastic polymer comprises polyethylene terephthalate.  
Zillig et al. teach inclusion of a fire retardant, but is silent regarding the specifically claimed polyphosphonate. However, Kagumba et al. teach blending polyester polyphosphonate with a thermoplastic polymer for use in fibers wherein the polymeric phosphonate comprises oligophosphonate in the claimed amount based on the total weight of the polymeric phosphonate wherein the polymeric phosphonate has the recited number average molecular weight in order to improve flame resistance and thermal and mechanical properties and to prevent environmental concerns and deleterious effects from additives on mechanical properties [0037, 0058, 0060 and 0083]. The polymeric phosphonate contains one or more phenolic end groups [0053]. Kagumba et al. also teaches the polymeric phosphonate is present in the claimed amount in order to improve flame resistance and thermal and mechanical properties. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the polymeric phosphonate in the claimed amount including the claimed number average molecular weight of Kagumba et al. in order to improve flame resistance and thermal and mechanical properties and to prevent environmental concerns and deleterious effects from additives on mechanical properties and arrive at the claimed invention.
Regarding claim 8, Zillig et al. teaches the claimed median fiber diameter. 
Regarding claims 9-12, Zillig et al. teach the nonwoven fibrous web further comprising a plurality of secondary fibers, but is silent regarding the median diameter of the secondary fibers. However, Zillig et al. that the size of the secondary fibers is a results effective variable and that one of ordinary skill in the art would be able to adjust the fiber diameter in order to affect loft, openness, softness and drapability [0135-0143]. It would have been obvious to one of ordinary skill in the art to arrive at the claimed fiber diameter of the secondary fibers through routine experimentation. Zillig et al. further teaches the secondary fibers comprise a semicrystalline polymer. Zillig et al. also teach the fibers can be carbon fiber which are non-meltable fibers. Zillig et al. teach the secondary fibers can include polyacrylonitrile fibers including carbon fibers which are derived from polyacrylonitrile and therefore the use of oxidized polyacrylonitrile fibers would have been obvious to one of ordinary skill in the art at the  time of the invention based on the teachings of Zillig et al. 
Regarding claim 13, Zillig et al. is silent regarding the claimed passing of said flammability test at the claimed thickness. However, given the Zillig et al. teaches such a similar nonwoven made of such similar materials with such similar composition, the passing of the flammability test at the claimed thickness is necessarily inherent to the nonwoven of the Zillig et al. 
Regarding claim 14, Zillig et al. teach the nonwoven fibrous web having opposed first and second major surfaces and an adhesive layer disposed on one or both of the first and second major surfaces [0099]. 
Regarding claim 15, Zillig et al. teach inclusion of a binder and teach the importance of flame retardance for the nonwoven and polymeric binder are well known in the art, therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed flame retardant polymeric binder in order to improve the flame retardant property and arrive at the claimed invention. It is noted the fluoropolymer is optional. 
Regarding claim 16, Zillig et al. teach an outer further layer disposed on the adhesive layer. Zillig et al. teach this outer layer can comprise carbon or silica gel particles and therefore is flame retardant. Further, Zillig et al. teach other outer layers and it would have been obvious to one of ordinary skill in the art to ensure such an outer layer was flame retardant in order to improve flame retardance of the entire article. 
Regarding claim 17, Zillig et al. teach a method of making a nonwoven fibrous web comprising mixing a thermoplastic polymer with a phosphinate flame retardant additive and/or polymeric phosphonate to obtain a polymeric blend, forming a plurality of meltblown fibers by passing a molten stream of the polymeric blend through a plurality of orifices of a meltblown die and collecting at least some of the meltblown fibers on a collector to obtain the nonwoven fibrous web [Examples]. The thermoplastic polymer comprises polyethylene terephthalate.
Zillig et al. teach inclusion of a fire retardant, but is silent regarding the specifically claimed polyphosphonate. However, Kagumba et al. teach blending polyester polyphosphonate with a thermoplastic polymer for use in fibers in order to improve flame resistance and thermal and mechanical properties and to prevent environmental concerns and deleterious effects from additives on mechanical properties [0037, 0058, 0060 and 0083]. Kagumba et al. also teaches the polymeric phosphonate is present in the claimed amount in order to improve flame resistance and thermal and mechanical properties. Given Kagumba teaches the claimed blend with polymeric polyphosphonate, the claimed reduced melt viscosity relative to that of the thermoplastic polymer is necessarily inherent. The polymeric phosphonate contains one or more phenolic end groups [0053]. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the polymeric phosphonate in the claimed amount including the claimed number average molecular weight of Kagumba et al. in order to improve flame resistance and thermal and mechanical properties and to prevent environmental concerns and deleterious effects from additives on mechanical properties and arrive at the claimed invention.
Regarding claim 18, the nonwoven fibrous web is dimensionally stable and exhibits a shrinkage after being heated to 150 degrees Celsius for 60 minutes of less than 15%. 
Regarding claims 19-20, Zillig et all is relied upon as set forth in the rejection of claim 17 above. Zillig et al. teach inclusion of a fire retardant, but is silent regarding the specifically claimed phosphonate. However, Kagumba et al. teach polymeric phosphonate comprises oligophosphonate with a glass transition temperature as taught in the present specification in such a similar polymer such as polyester in order to improve flame resistance and thermal and mechanical properties [0058, 0060 and 0083] therefore the claimed reduction in melt viscosity and median fiber diameter is necessarily present in the fibers of the previous combination. It would have been obvious to one of ordinary skill in  the art at the time of the invention to use the polymeric phosphonate in the claimed amount of Kagumba et al. in Zillig et al. in order to improve flame resistance and thermal and mechanical properties and arrive at the claimed invention. 
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zillig et al. (PG Pub. 2016/0298266) Kagumba et al. (PG Pub. 2014/0000751) in view of Corkery et al. (PG Pub. 2008/0249221).
Regarding claim 15, Zillig et al. are relied upon as set forth above. In case it is found that the flame retardant polymeric binder is not obvious over Zillig et al. Corkery et al. teach a flame retardant polymeric binder optionally with fluoropolymer in order to improve properties of the binder including flame retardance. It would have been obvious to one of ordinary skill in the art at the time  of the invention to use the flame retardant polymeric binder of Corkery et al. in Zillig et al. in order to improve properties of the binder including flame retardance and arrive at the claimed invention. 
Regarding claim 16, Zillig et al. teach an outer further layer disposed on the adhesive layer. Zillig et al. teach this outer layer can comprise carbon or silica gel particles and therefore is flame retardant. Further, Zillig et al. teach other outer layers and it would have been obvious to one of ordinary skill in the art to ensure such an outer layer was flame retardant in order to improve flame retardance of the entire article. 
Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments concerning Bauer and Sun have been fully considered, but are moot as Bauer and Sun are not used in the present rejection.
Applicant argues Zillig does not teach a polymeric phosphonate. The rejection above relies upon Kagumba’s teaching of polyester polyphosphonate to meet the claimed polymeric phosphonate.
Applicant argues Kagumba does not teach polymeric phosphonate with one or more phenolic end groups. Kagumba teaches polymeric phosphonate with one or more phenolic end groups in 0053.
Applicant argues the cited art does not teach the claimed reduced melt viscosity. Given Kagumba teaches the claimed blend with polymeric polyphosphonate, the claimed reduced melt viscosity relative to that of the thermoplastic polymer is necessarily inherent.
Applicant argues polyphosphinates and polyphosphonates are not equivalents in the art. This argument is moot as the rejection no longer rests upon polyphosphinates being equivalent in the art with polyphosphonates (even thought the Office maintains the two are known equivalents in the art). The rejection set forth nor relies upon the blending of the composition of Kagumba with Zillig based on the teachings of Kagumba with the motivation of replacing the fire retardant taught in Zillig with the polymer taught by Kagumba which is taught as being blended with another thermoplastic polymer (such as the polymer of Zillig). 
Applicant is invited to amend the claims over the prior art. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789